Citation Nr: 1314555	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  08-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1977 to February 1978, and from March 1978 to November 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board subsequently remanded the case for further development in June 2012.  As discussed below, the development requested has been completed, and the claims are now appropriate for appellate review.  The Board also remanded the issue of entitlement to service connection for a left ankle disability in June 2012.  The RO granted service connection for a left ankle disability in a January 2013 rating decision; thus, that issue is no longer on appeal before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.
 

FINDINGS OF FACT

1.  The Veteran did not incur a bilateral knee injury or disease during active service, symptoms of bilateral knee disabilities were not chronic in service, symptoms of bilateral knee disabilities have not been continuous since service separation, and the bilateral knee disabilities are not related to active service.

2.  Symptoms of knee arthritis did not manifest to a compensable degree within one year of separation.  

3.  The Veteran's bilateral knee disabilities are not causally related to or permanently worsened by the service-connected lumbar spine disability.

4.  The Veteran did not incur a right ankle injury or disease during active service, symptoms of a right ankle disability were not chronic in service, symptoms of a right ankle disability have not been continuous since service separation, and the right ankle disability is not related to active service.

5.  Symptoms of right ankle arthritis did not manifest to a compensable degree within one year of separation.  

6.  The Veteran's right ankle disability is not causally related to or permanently worsened by the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Knee Disabilities

The Veteran contends that he has current bilateral knee disabilities that are related to active service.  Specifically, he avers that he injured his knees while running during physical training in active service.  In the alternative, he avers that the bilateral knee disabilities were caused or aggravated by his service-connected lumbar spine disability.  Thus, the Board will consider whether the bilateral knee disabilities are directly related to service or caused or aggravated by the service-connected lumbar spine disability.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur an injury, event, or disease involving the bilateral knees during active service, and that the weight of the evidence demonstrates that symptoms of a bilateral knee disability were not chronic in service.  The August 1997 retirement examination report is negative for any complaints or diagnoses of knee problems, and physical examination of the lower extremities is marked as "normal."  Moreover, the Veteran checked "no" next to "'trick' or locked knee," on his August 1997 Report of Medical History.  In short, there are no complaints, symptoms, history, findings, diagnoses, or treatment of knee problems during active service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral knee disability have not been continuous since separation from active service in November 1997.  As noted above, the August 1997 retirement examination report is negative for any knee problems.  Following service separation in November 1997, the evidence of record does not show any complaints, diagnosis, or treatment for knee symptoms until August 2001, when the Veteran reported that he had bumped his left knee on a table at a bowling alley two months prior.  There was no mention of knee pain or other knee problems prior to this incident.  An X-ray showed no joint effusion or acute fracture, and no evidence of acute bony injury to the left knee.  The Veteran did not mention any right knee pain at the August 2001 appointment, nor did he relate the left knee pain to military service, which is highly probative evidence against his current claim.  

Indeed, the first documented report of right knee pain or treatment is in December 2003, when the Veteran reported right knee pain with effusion.  No history of injury was provided.  Again, the Veteran's failure to relate his right knee pain to military service in the context of seeking treatment is highly probative evidence against his claim.          

The absence of post-service complaints, findings, diagnosis, or treatment for nearly four years after service separation until 2001 is one factor that tends to weigh against a finding of continuous symptoms of a bilateral knee disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence showing that the Veteran's bilateral knee disability has not been continuous since service separation includes the Veteran's own statement at the September 2011 VA examination that his bilateral knee condition had only existed since June 2006, nine years after service separation.  Further, an April 2012 VA treatment note indicates the Veteran reported bilateral knee pain since 2006.  These more recent statements are, again, highly probative evidence against his own claim.  

The Board also finds that the weight of the evidence demonstrates that bilateral knee arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2012) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  The evidence shows the first assessment of arthritis fourteen years after service in September 2011 at the VA examination.  For these reasons, the Board finds that arthritis, first diagnosed in 2011, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had bilateral knee symptoms since separation from service in November 1997, the Board finds that, while the Veteran is competent to report the onset of knee symptoms, his recent reports of continuous knee symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the statements of the Veteran as to continuous knee symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of a bilateral knee disability, the lack of any post-service documentation of treatment or diagnosis of a left knee disability for nearly four years after service separation until 2001 (and even then, treatment was sought after a post-service injury to the left knee), the lack of any post-service documentation of treatment or diagnosis of a right knee disability for six years after service separation until 2003, the Veteran's failure to relate his knee problems to military service while seeking treatment in 2001 and 2003, and his statement at the 2011 VA examination that his knee problems had begun in 2006, nine years after service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral knee disability is not related to his active service.  In the September 2011 VA examination report, which weighs against the Veteran's claim, the examiner opined that the Veteran's current bilateral knee condition was less likely as not related to active service, as there was no military record showing evidence of a knee injury, and that the left knee condition was likely related to the post-service August 2001 injury at the bowling alley.  The September 2011 VA opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning, citing to specific medical records.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's bilateral knee disability and his military service, including no credible evidence of either a relevant in-service disease or injury, chronic symptoms of knee disabilities during active service, or continuity of symptomatology of knee disabilities.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral knee disabilities, and outweighs the Veteran's more recent contentions regarding in-service chronic knee problems and post-service knee problems.  

The Veteran is also contending that his bilateral knee disabilities were caused or aggravated by his service-connected lumbar spine disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

Service connection has been granted for degenerative arthritis of the lumbar spine from May 2006.  However, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's bilateral knee disabilities and his service-connected lumbar spine disability.  

In a September 2012 VA examination report, the VA examiner opined that the bilateral knee conditions were not caused or aggravated by his service-connected degenerative arthritis of the lumbar spine.  In his report, the VA examiner cited to negative service treatment records, as well as the Veteran's own denial of any specific knee injuries during active service.     

The 2012 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  There are no contrary medical opinions of record, nor does the medical evidence otherwise suggest a relationship between the Veteran's bilateral knee disabilities and his service-connected lumbar spine disability.  

Regarding the Veteran's statements as to the cause of his bilateral knee pain, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's bilateral knee pain involves a complex medical etiological question because it deals with the origin and progression of the Veteran's musculoskeletal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of bilateral knee pain that he experienced at any time, but is not competent to opine on whether there is a link between any currently diagnosed bilateral knee disorder and a service-connected disability, including the lumbar spine disability, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his bilateral knee pain and service-connected lumbar spine disability.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's bilateral knee disabilities were caused or aggravated by any service-connected disability.    

For these reasons, service connection for bilateral knee disabilities must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for bilateral knee disabilities, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ankle Disability

The Veteran contends that he has a current right ankle disability that is related to active service.  He has not alleged any specific mechanism of injury to the right ankle during active service, although in an August 2008 VA Form 9, he stated that the right ankle was treated in the military.  In the alternative, he avers that the right ankle disability was caused or aggravated by his service-connected lumbar spine disability.  Thus, the Board will consider whether the right ankle disability is directly related to service or caused or aggravated by the service-connected lumbar spine disability.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur an injury, event, or disease involving the right ankle during active service, and that the weight of the evidence demonstrates that symptoms of a right ankle disability were not chronic in service.  Service treatment records show a left ankle injury in service, but no injury to the right ankle.  The August 1997 retirement examination report is negative for any complaints or diagnoses of right ankle problems, and physical examination of the lower extremities and feet is marked as "normal."  Moreover, the Veteran checked "no" next to "arthritis," "lameness," and "bone, joint, or other deformity" on his August 1997 Report of Medical History.  In short, there are no complaints, symptoms, history, findings, diagnoses, or treatment of a right ankle problem during active service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a right ankle disability have not been continuous since separation from active service in November 1997.  As noted above, the August 1997 retirement examination report is negative for any right ankle problems.  Following service separation in November 1997, the evidence of record does not show any complaints, diagnosis, or treatment for right ankle symptoms until May 2006, when the Veteran filed his claim for service connection.    

The absence of post-service complaints, findings, diagnosis, or treatment for nine years after service separation until 2006 is one factor that tends to weigh against a finding of continuous symptoms of a right ankle disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence showing that the Veteran's right ankle disability has not been continuous since service separation includes the Veteran's own statement at the September 2012 VA examination that he did not recall any specific injury to his right ankle during active service.  He said that he may have sprained it during service, but he was not sure.  This more recent statement is probative evidence against his own claim.  

The Board also finds that the weight of the evidence demonstrates that right ankle arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2012) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  In fact, current evidence does not demonstrate a diagnosis of right ankle arthritis; X-rays have been negative.  For these reasons, the Board finds that arthritis, even if currently present, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had right ankle symptoms since separation from service in November 1997, the Board finds that, while the Veteran is competent to report the onset of ankle symptoms, his recent reports of continuous ankle symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the statements of the Veteran as to continuous right ankle symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of a right ankle disability, the lack of any post-service documentation of treatment or diagnosis of a right ankle disability for nine years after service separation until 2006, and the Veteran's own statement at the 2012 VA examination that he could not recall any specific injury to the right ankle during active service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right ankle disability is not related to his active service.  In a July 2010 VA examination report, which weighs against the Veteran's claim, the examiner opined that the Veteran's current right ankle condition was less likely as not related to active service, as there was no military record showing evidence of a right ankle injury, and the lack of any x-ray evidence of arthritis and normal range of motion on examination.  The July 2010 VA opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning, citing to specific medical records.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's right ankle disability and his military service, including no credible evidence of either a relevant in-service disease or injury, chronic symptoms of a right ankle disability during active service, or continuity of symptomatology of a right ankle disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right ankle disability, and outweighs the Veteran's more recent contentions regarding in-service chronic right ankle problems and post-service right ankle problems.  

The Veteran is also contending that his right ankle disability was caused or aggravated by his service-connected lumbar spine disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

Service connection has been granted for degenerative arthritis of the lumbar spine from May 2006.  However, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's right ankle disability and his service-connected lumbar spine disability.  

In a September 2012 VA examination report, the VA examiner opined that the right ankle disability was not caused or aggravated by his service-connected degenerative arthritis of the lumbar spine.  In his report, the VA examiner cited to negative service treatment records, as well as the Veteran's own denial of any specific right ankle injury during active service.     

The 2012 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  There are no contrary medical opinions of record, nor does the medical evidence otherwise suggest a relationship between the Veteran's right ankle disability and his service-connected lumbar spine disability.  

Regarding the Veteran's statements as to the cause of his right ankle disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's right ankle disability involves a complex medical etiological question because it deals with the origin and progression of the Veteran's musculoskeletal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of right ankle pain that he experienced at any time, but is not competent to opine on whether there is a link between any currently diagnosed right ankle disability and a service-connected disability, including the lumbar spine disability, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his right ankle disability and service-connected lumbar spine disability.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's right ankle disability was caused or aggravated by any service-connected disability.    

For these reasons, service connection for right ankle disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely May 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  

Once it became apparent that the Veteran intended to claim secondary service connection for his bilateral knee and ankle disabilities, a May 2011 was sent to him that explained the criteria for establishing a secondary service connection claim.  The Veteran had ample opportunities after issuance of the May 2011 letter to submit additional evidence, including after receiving the December 2011 and December 2012 Supplemental Statements of the Case.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA opinions, and the Veteran's statements.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and suggested that a medical opinion and/or updated treatment records would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

VA opinions were obtained in July 2010, September 2011, and September 2012 with regard to the question of whether the Veteran's bilateral knee and ankle disabilities were related to active service or caused or aggravated by a service-connected disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010, September 2011, and September 2012 VA opinions obtained in this case are adequate as to the question of whether the Veteran's bilateral knee and right ankle disabilities were related to active service or caused or aggravated by the service-connected lumbar spine disability.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that it remanded these claims previously in June 2012 for further development.  Specifically, the Board stated that a VA opinion was necessary to address the question of whether the right ankle and left knee disabilities were caused or aggravated by the service-connected lumbar spine disability, and that an attempt should be made to obtain any recent private treatment records from Dr. W., as the Veteran indicated he had an upcoming appointment with Dr. W. at the 2012 Board hearing.  Subsequently, the Appeals Management Center (AMC) sent the Veteran a letter in June 2012 requesting that he complete a VA Form 21-4142 for Dr. W.  However, the Veteran did not submit the requested information.  

The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Thus, the Board finds that VA's duty to assist has been satisfied with regard to obtaining Dr. W.'s treatment records.  Moreover, the September 2012 VA examiner adequately addressed the question of whether the right ankle and left knee disabilities were caused or aggravated by the service-connected lumbar spine disability.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right ankle disability is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


